Citation Nr: 1424771	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an eye disorder including presbyopia, ocular muscle imbalance, and diplopia.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and her spouse presented testimony at RO hearings in February 2009 and March 2010, and transcripts of the hearing are associated with her claims folder. 

The Veteran's claim for service connection for an eye disorder was previously denied in a July 2000 rating decision and the current claim was characterized as a claim to reopen.  In August 2009, VA received pertinent service treatment records.  These service department records were not associated with the claims file at the time of the July 2000 rating decision.  The records show the Veteran had treatment, including eye surgery, in service.  Thus, the service treatment records are relevant to her claim.  As relevant service department records were not added to the claims folder, the previously denied claim must be reconsidered, not reopened.  38 C.F.R. § 3.156(c) (2013). Accordingly, the issue has been re-characterized. 

As the Veteran has raised the matter of service connection for diplopia, including in February 2009 testimony, such is being considered in conjunction with her claim for service connection for eye disorder.  

The issues of service connection for an eye disorder, COPD, and rheumatoid arthritis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current hypertension was not manifest in service or to a degree of 10 percent within one year of separation and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a January 2008.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination or medical opinion is not necessary, as the evidence does not establish that the Veteran suffered a relevant in-service event, disease, or injury, or that hypertension symptoms were manifested during the 1 year applicable presumptive period following service.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Cardiovascular-renal disease, including hypertension, is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Hypertension

Service treatment records are silent for reference to hypertension, and the Veteran's blood pressure was 116/70 on service evaluation in May 1973, the month of the Veteran's service separation.  Available records from shortly after service through June 1986 make no mention of hypertension diagnosis or treatment and the Veteran's blood pressure was 98/60 and 100/40 on private evaluations in October 1986.  The Veteran's current hypertension is not shown prior to the 2000's, and no competent medical evidence of record relates it to service.  

The Veteran indicated in September 2008 that her service treatment records had her listed with hypertension, and she testified in March 2010 that she was first diagnosed with hypertension in service.  However, there is no support for this of record and to the contrary, hypertension appears to have been first manifest many years after service as reflected by the information reported above.  

The only other evidence in the record concerning the etiology of the Veteran's wrist disorders are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, hypertension could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence indicates that hypertension was not manifest in service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to service.  Accordingly, service connection must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for hypertension is denied.


REMAND

Concerning the claim for service connection for eye disorder, alternating esotropia was noted on service entrance examination in June 1970.  In May 1972, as shown by service treatment records received in 2009, the Veteran underwent surgical recession of her left lateral rectus with resection of the left medial rectus.  The final diagnosis was left exotropia, and the operation performed was strabismus repair.  

Years post-service in February 2002, the Veteran complained of increasingly large esotropia, and in April 2002, Henry S. Metz, M.D. performed right lateral rectus resection and right medial rectus recession surgery.  

Another private physician, Alan S. Bloom, M.D., indicated in April 2009 that he felt that the Veteran had consecutive alternating esotropia primary to her first surgery for esotropia.  He concluded that the in-service surgery was done only for the sake of cosmetics, and not for correction.  His reason for this was that it was his first examination of the Veteran with a review of the service treatment records.  He opined that the in-service surgery had an impact on the progression or aggravated the pre-service congenital disease.  The Board finds that the reasoning given by Dr. Bloom for his opinions is not particularly informative.  Moreover, the Veteran testified in March 2010 that her in-service eye surgery was necessitated for medical reasons, as she had been having headaches beforehand.  Furthermore, the Veteran's husband indicated in September 2008 that when he met her in May 1973, her eyes were straight, and that she did not begin to have problems with her eyes thereafter until February 2002.  This is when the first post-service treatment is shown.  Accordingly, the Board finds that a VA examination must be conducted as indicated below in order to help determine whether service connection is warranted for any currently existing eye disorder, including presbyopia, ocular muscle imbalance, and diplopia.  38 C.F.R. § 3.159. 

Next, the Veteran seeks service connection for COPD.  She was seen in service in May 1973 for sore throat, runny nose, and sneezing, and the impression was acute respiratory disease.  She currently has COPD.  Accordingly, a VA examination is required as indicated below.  Id.; McLendon v. Nicholson, 2 Vet. App. 79 (2006).  

Last, in February 2010, the Veteran indicated that she was seeking service connection for rheumatoid arthritis as secondary to her service-connected anxiety disorder.  Her rheumatoid arthritis was diagnosed in 2008 according to a statement received in September 2012 from Ana Arango, M.D.  Dr. Arango indicated that rheumatoid arthritis can be associated with depression and anxiety, and that the Veteran's pain control had been difficult in part because of depression.  There is a July 2010 VA medical opinion of record on the matter of whether the Veteran's rheumatoid arthritis was caused by her service-connected anxiety disorder, but there is no medical opinion of record on the matter of whether it was aggravated by her service-connected anxiety disorder.  The Board notes that secondary service connection can be granted for any disability that has been caused or aggravated (made chronically worse) by a service-connected disability.  38 C.F.R. § 3.310.  To adequately develop the record, remand for a VA examination on the matter of aggravation is required.  38 C.F.R. § 3.159.  

Beforehand, however, any additional relevant medical records should be obtained, including from Drs. Metz, Bloom, and Arango, in order to assist the Veteran with her claims in accordance with 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for eye disorders, COPD or rheumatoid arthritis since February 2012 and all medical records of treatment which was provided by Drs. Metz, Bloom, and Arango.  After securing the necessary release, the obtain these records.

2.  After the above record development is completed, the Veteran should be scheduled for a VA ophthalmology examination to determine the current nature and likely etiology of any eye disorder, including presbyopia, ocular muscle imbalance, and diplopia.  It is imperative that the claims folder and all pertinent records be made available to the examiner for review in connection with the examination.  All current disorders of each eye should be clearly reported, with descriptions of each diagnoses being given in plain English understandable by a layperson. 

Based on the examination and review of the record, the examiner should respond to the following:

(a)  Is it at least as likely as not (a probability of at least 50 percent) that any eye disorder currently shown is the result of disease or injury which was incurred in service?

(b)  Is it at least as likely as not (a probability of at least 50 percent) that any eye disorder currently shown is the result of disease or injury which was aggravated (chronically made worse) in or by service, to include by the service eye surgery in May 1972?

A complete rationale for the opinion must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above record development is completed, the Veteran should be scheduled for an appropriate VA examination with to determine the current nature and likely etiology of the rheumatoid arthritis.  It is imperative that the claims folder and any pertinent records be made available to the examiner for review in connection with the examination.  All current rheumatoid arthritis disability should be clearly reported. 

Based on the examination and review of the record, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current rheumatoid arthritis was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current rheumatoid arthritis was caused by his service-connected anxiety disorder?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any current rheumatoid arthritis was aggravated by his service-connected anxiety disorder? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of rheumatoid arthritis (i.e., a baseline) before the onset of the aggravation. 

In providing the opinion, the examiner should address the opinion rendered by Dr. Arango in September 2012 that rheumatoid arthritis pain control had been difficult in part because of the Veteran's depression. 

A complete rationale for the opinion must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the above record development is completed, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and likely etiology of the COPD.  It is imperative that the claims folder and any pertinent records be made available to the examiner for review in connection with the examination.  All current chronic obstructive pulmonary disease disability should be clearly reported. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (a probability of at least 50 percent) that the Veteran's current COPD is related to service, to include the acute respiratory disease treated in May 1973?

A complete rationale for the opinion must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, the RO should review the expanded record and undertake a merits analysis of the claims for service connection which have been remanded, with the claim for service connection for eye disorder including presbyopia, ocular muscle balance, and diplopia being considered on its merits.  If any claim remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


